PER CURIAM.
Von D. Haygood appeals from an order summarily denying his motion for additional jail time credit. Haygood seeks credit of approximately forty-nine days associated with the time between his arrest for violation of probation and the resulting sentence. As Haygood provides the specific dates and alleges that court files will support his claim, we reverse and remand with directions for the trial court to either refute Haygood’s claims with record attachments or award the appropriate credit. See White v. State, 864 So.2d 1228 (Fla. 4th DCA 2004).
. STONE, GROSS and HAZOURI, JJ., concur.